Citation Nr: 1019025	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
February 1957 and from December 1958 until retiring in August 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
June and November 2006 and June 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

As support for his claims, the Veteran testified at a July 
2009 hearing at the RO before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  At the outset of the hearing, the Veteran 
withdrew his appeal of two additional claims for service 
connection for removal of all teeth and high blood pressure.  
And immediately after the hearing, he also submitted a 
written statement, on VA Form 21-4138, reiterating that he 
was withdrawing these claims.  So they are no longer at issue 
in this appeal.  38 C.F.R. § 20.204 (2009).

Also following the hearing, the Board held the record open 
for 60 additional days to allow the Veteran time to obtain 
and submit supporting evidence.  He submitted this additional 
evidence in August 2009, and it was forwarded to the Board.  
He did not, however, waive his right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).  See also Disabled American Veterans v. Sec'y 
of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
A preliminary review of this additional evidence reveals it 
is pertinent solely to the claim for service connection for 
PTSD, and the Board is remanding this claim to the RO via the 
Appeals Management Center (AMC) for reasons that will be 
discussed later in this decision.  So he will still receive 
the first-level review of this additional evidence, so no 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
And since this additional evidence does not also concern his 
other claim for service connection for peripheral neuropathy, 
the absence of this waiver does not preclude the Board from 
going ahead and deciding this other claim.

The record also reflects that the Veteran was previously 
represented by The American Legion, as indicated in an August 
1989 VA Form 23-22.  But more recently, in January 2010, he 
filed a VA Form 21-22, Appointment of Service Organization as 
Claimant's Representative, granting a power-of-attorney (POA) 
instead in favor of the Veterans of Foreign Wars of the 
United States, thereby revoking his prior representation by 
The American Legion.


FINDING OF FACT

Peripheral neuropathy was not shown during service or for 
many years after service, and there is no competent and 
credible medical or other evidence of record otherwise 
relating this condition to the Veteran's military service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated 
during military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).



Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant; the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
that prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because: (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post- 
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, a letter satisfying these notice requirements 
was sent to the Veteran in March 2007 apprising him of the 
type of evidence and information needed to substantiate his 
claim and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  The letter also informed 
him of the downstream disability rating and effective date 
elements of his claim, to comply with Dingess.

The Veteran also received a SOC in January 2008 and SSOC in 
January 2009.  The SOC and SSOC cited the applicable statutes 
and regulations and discussed the requirements for obtaining 
service connection for peripheral neuropathy.

And to comply with the duty to assist, the RO obtained the 
Veteran's service treatment and personnel records and the 
records of all relevant VA and private treatment he has 
received during the many years since his military service 
ended.  There is no indication of any additional records that 
need to be obtained.  38 C.F.R. § 3.159(c)(1), (c)(2) and 
(c)(3).

In addition, the Board finds that a VA compensation 
examination and medical nexus opinion are not needed to 
determine whether the Veteran's peripheral neuropathy is 
related to his military service because the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  There is no competent and 
credible evidence of peripheral neuropathy during his service 
or for many years after it ended or, alternatively, evidence 
suggesting he has this condition as a consequence of his 
military service.  There is only his unsubstantiated lay 
allegation, which is insufficient reason, alone, to schedule 
a VA compensation examination for a medical nexus opinion 
concerning this determinative issue.  See Waters v. Shinseki, 
No. 2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  The Board is therefore satisfied that 
VA has provided all assistance required by the VCAA.  38 
U.S.C.A. § 5103A.



Whether Service Connection is Warranted

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or etiological link between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge also may be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Here, the Veteran asserts that he has peripheral neuropathy 
of his extremities as a result of exposure to cold, frigid 
weather while in the military - and resulting frostbite of 
the feet, while stationed in Munich, Germany, from 1960-61 
or thereabouts.  

The Veteran's service treatment records (STRs) are completely 
unremarkable for any relevant complaints, findings or 
diagnoses referable to peripheral neuropathy.  These records 
concerning his service also do not contain any indication of 
frostbite of his feet, claudication, or peripheral vascular 
disease.  He retired from the military in August 1975.

There also is no indication of peripheral neuropathy within 
the one-year presumptive period following the conclusion of 
his military service.

VA clinical records from much more recently, in June 2006, 
show the Veteran reported experiencing paresthesia (i.e., 
decreased sensation) in his feet.  It was suspected that he 
had peripheral neuropathy.  Even more recent VA medical 
records in May and June 2008 show complaints of burning pain 
in his calves after walking, relieved after rest, and 
occasional numbness and burning in his feet.  He attributed 
these problems to frostbite that he said he had sustained 40 
years earlier while in the military.  Objective clinical 
evaluation and workup revealed intermittent claudication, and 
peripheral vascular disease was diagnosed.

During his July 2009 Travel Board hearing, the Veteran 
reiterated his belief that he had frostbitten feet when 
stationed in Germany during service.  He acknowledged that he 
did not have any complaints or receive any medical treatment 
for frostbite during his service.  He added that he had been 
seen by a physician since service for potential vascular 
surgery, that stents were recommended, but that he did not 
have the surgery.

This medical and other evidence dated since service confirms 
the Veteran has peripheral neuropathy affecting his lower 
extremities, so he has proven he has this claimed disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed, and that without this minimum level of 
proof there can be no valid claim). 



Consequently, the determinative issue is whether this 
peripheral neuropathy is somehow attributable to the 
Veteran's military service - including especially to his 
claimed exposure to cold, frigid weather while stationed in 
Germany and resulting frostbite.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
it is in this critical respect that his claim fails.

There is absolutely no competent and credible evidence, 
including medical nexus evidence, etiologically linking the 
current peripheral neuropathy to the Veteran's military 
service.  While the VA clinical findings from 2006 and more 
recently confirm he has neurological symptoms of his lower 
extremities associated with claudication and peripheral 
vascular disease, the resulting impairment has not in any way 
been attributed to his military service, including again to 
his claimed frostbite of the feet during service.

It also cannot be ignored that the Veteran's STRs are 
completely unremarkable for complaints (e.g., relevant 
symptoms), treatment, or diagnosis of peripheral neuropathy 
of his extremities, nor is there any indication of 
complaints, treatment or diagnosis of frostbite of his feet.  
In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006), the U. S. Court of Appeals for the Federal Circuit 
addressed lay evidence as potentially competent to support 
the presence of disability, including during service, even 
where not corroborated by contemporaneous medical evidence.  
But the Federal Circuit Court also indicated that this does 
not preclude the Board from considering this lack of 
contemporaneous medical evidence as one factor in determining 
whether lay evidence is credible.

The Veteran readily acknowledges that he did not complain 
about or request any evaluation or treatment for peripheral 
neuropathy or frostbite of his feet in service.  So this is 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

It is further worth mentioning that there was no objective 
clinical indication of these conditions or any associated 
disability even for some 35 years after service, until 2006 
or thereabouts.  That was the first documented instance when 
he had complaints of relevant symptoms, so this, too, is 
probative evidence against his claim.  See Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

Most fatal to the claim, however, is the absence of any 
competent and credible evidence otherwise etiologically 
linking the current peripheral neuropathy to the Veteran's 
military service.  A layman such as the Veteran generally is 
not qualified to provide this necessary linkage, himself.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions 
concerning the diagnosis and etiology of a disorder).  And 
although he is competent to comment on symptoms he may have 
personally experienced, during service and since, he is not 
also competent to associate these symptoms with peripheral 
neuropathy that, in turn, is the result of his military 
service and the type of trauma (exposure to cold weather) 
alleged.  That is to say, peripheral neuropathy is not the 
type of condition (for example like a broken leg, separate 
shoulder, or varicose veins, etc) that is capable of lay 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).



Without supporting evidence of peripheral neuropathy during 
service or for so many years (indeed decades) after service 
or, alternatively, a medical nexus opinion otherwise relating 
the peripheral neuropathy to his military service, the 
Veteran cannot be granted service connection for this 
condition.  Consequently, for these reasons and bases, the 
preponderance of the evidence is against his claim, and the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  The Board therefore must deny 
the appeal of this claim.


ORDER

The claim for service connection for peripheral neuropathy is 
denied.  


REMAND

The Veteran's remaining claim is for service connection for 
PTSD.

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).



The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

If, on the other hand, there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The Veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142.  That is to say, a stressor cannot be 
established as having occurred by 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).



Just because a physician or other mental health care 
professional accepted the Veteran' description of his 
experiences as credible and diagnosed him as suffering from 
PTSD does not mean the Board, in turn, is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept 
the Veteran's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

A stressor need not be corroborated in every detail, however.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  According to the holding 
in Pentecost, the mere fact that the Veteran was stationed 
with a unit that was present while enemy attacks occurred 
strongly suggests that he was, in fact, exposed to those 
attacks.  In other words, his presence with the unit at the 
time those attacks occurred will corroborate his statement 
that he experienced those attacks personally.

Turning now to the facts of this specific case, the Veteran 
has received the necessary DSM-IV diagnosis of PTSD.  This 
diagnosis is listed in a September 2006 VA medical report.  
And precipitating this diagnosis, the Veteran reported 
stressful experiences ("stressors") during and coincident 
with his military service, particularly during his tour in 
Vietnam as a combat engineer.

The Veteran's service personnel records confirm he served in 
the Republic of Vietnam as a squad leader and construction 
foreman in the 15th Engineering Battalion, 9th Infantry 
Division, from January 1966 to January 1967.  However, there 
is no indication he was awarded any medals, awards or 
citations typically associated with combat against an enemy 
force.  The medals and commendations that he received, while 
commendable in their own right, are not prima fascia evidence 
of his engagement in combat against an enemy force.  
38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 
C.F.R. § 3.304(d) and (f), require that he have actually 
participated in combat with the enemy - meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply if he only served in a general "combat area" or "combat 
zone" but did not himself engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).

The RO has attempted to assist in verification of the 
Veteran's claimed stressors, but unfortunately without 
success due to insufficient information concerning these 
alleged incidents.  In December 2008, the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records Research (CURR)) 
essentially indicated that, based upon the information that 
had been provided, no stressors were verified.

But as the Veteran reiterated during his July 2009 hearing, 
his claim for PTSD is not predicated just on events that he 
says occurred while engaged in combat in Vietnam.  Rather, he 
is also alleging that he was personally assaulted while in 
service, both sexually molested and beaten with a nightstick.  
The record includes an August 2009 VA Form 21-0781a, 
Statement in Support of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to Personal Trauma.  
Associated with the form is a statement wherein the Veteran 
details a sexual assault during his military service.  And 
although he was examined by VA in September 2006, and PTSD 
was resultantly diagnosed, his sexual assault assertions were 
not mentioned and, thus, not seemingly considered.  There is 
no indication the RO has addressed his claim of personal 
assault, nor were any such assertions considered during that 
September 2006 VA examination.

If, as here, a claim for PTSD is based on an in-service 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate his account of the 
stressor incident.  He must be informed that examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(4).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his or her service records 
or evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health care professional for an opinion as to whether it 
indicates a personal assault occurred.  38 C.F.R. § 
3.304(f)(4); see also M21-1MR IV.ii.1.D.14 and 15.

As the Court held in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) [now codified at (f)(4)] provides 
"unequivocally" that "VA will not deny a [PTSD] claim that is 
based on in-service personal assault" without first providing 
this requisite notice.  The Court also stated that § 
3.304(f)(4) requires VA to advise personal assault claimants 
that credible supporting evidence of a stressor may include 
(1) "evidence from sources other than the Veteran's service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C.A. § 7104.

Furthermore, the Court clarified in YR v. West, 11 Vet. App. 
393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 
(1999) that the general rule discussed in Moreau, that after-
the-fact medical nexus evidence cannot establish the 
occurrence of the claimed in-service stressor, does not apply 
to claims for PTSD based on personal assault.

The Board therefore finds that, notwithstanding receipt of 
the August 2009 VA Form 21-0781a, there is no VA letter 
complying with these express notice provisions for PTSD 
claims based on personal assault.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  In accordance with 38 C.F.R. § 
3.304(f)(4), send the Veteran an 
appropriate stressor development letter.  
He must be notified that his claimed 
personal assaults in service may be 
corroborated by evidence from sources 
other than his service records, as defined 
in this regulation.  All specific examples 
of alternative sources of evidence listed 
in § 3.304(f)(4) must be included in the 
notification letter.  And he must be given 
an opportunity to submit this type of 
alternative supporting evidence.

2.  Upon receipt of any additional 
evidence is response to this additional 
notice, undertake any and all further 
development action indicated by the 
evidence.  Then make a preliminary 
determination of whether there is any 
credible supporting evidence that the 
Veteran was assaulted during his military 
service.  Put a statement of this 
determination in the claims file.

3.  If, and only if, there is credible 
supporting evidence of the occurrence of a 
claimed stressor - including a personal 
assault stressor, schedule the Veteran for 
a VA psychiatric examination to determine 
whether he has consequent PTSD.  And to 
facility making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.

Following this review of the Veteran's 
claims file, completion of the mental 
status evaluation, and receipt of all test 
results, the examiner should render an 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) the Veteran 
was personally or sexually assaulted 
in service.

If it is determined that a personal or 
sexual assault occurred during service, or 
as likely as not did, the examiner must 
then determine whether the Veteran has 
PTSD at least partly as a consequence of 
that assault.  The examiner should be 
instructed that only the in-service 
assault may be considered as a stressor, 
as opposed to any pre- and post-service 
stressors, including any stressors he may 
have experienced since service.  The 
examiner should utilize the fourth edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

4.  Then readjudicate the Veteran's claim 
for PTSD in light of the additional 
evidence.  If this claim is not granted to 
his satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the record to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


